 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllis-Chalmers Corporation and International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW. Cases 15-CA-5732 and 15-CA-6006January 20, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 19, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and counsel for the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge with certain modifications,3and to adopt hisrecommended Order, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Allis-Chalmers Corporation, East Jackson,Mississippi, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Rescind all unilateral changes in the terms andconditions of employment in the SDO Departmentmade since March 31, 1975, and make no furtherchanges without consulting the aforesaid Union.However it is provided that nothing herein shall beconstrued as requiring Respondent to revoke thewage increases or benefits heretofore granted."2. Substitute the attached notice for that of theAdministrative Law Judge.t Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesand positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91234 NLRB No. 67NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3 In his Conclusions of Law the Administrative Law Judge stated thatRespondent has refused to bargain in good faith with the Union herein sinceMarch 21, 1975. While the record indicates that this was the date of the thirdrepresentation election, in which the Charging Party received a majority ofthe valid ballots cast, there is no evidence that Respondent at that time orprior to about March 31, 1975, committed any acts which were violative ofSec. 8(aX5) of the Act. On that date, Respondent, through SupervisorPilgrim, unilaterally modified the working conditions of unit employees inviolation of this section of the Act. Mike O'Connor Chevrolet-Buick-GMCCo., Inc., et al., 209 NLRB 701 (1974). Accordingly, we find thatRespondent has refused to bargain in good faith with the Union as theexclusive representative of unit employees since March 31, 1975.4 In his recommended Order, the Administrative Law Judge orderedRespondent to cease and desist from unilaterally changing the terms andconditions of employment of unit employees without appropriate bargainingand to rescind all unilateral changes in terms and conditions for certainemployees made after March 21, 1975. Respondent excepted to thesefindings and requested, inter alia, that it not be required to rescind wageincreases and other improvements in fringe benefits granted after this date.We find merit in Respondent's request that it not be required to rescind theincreases in wages and benefits, and we shall modify the Order accordingly.In addition, in the section of his Decision entitled `The Remedy," theAdministrative Law Judge stated that one of the conditions limitingRespondent's backpay liability would be "the date the Respondent bargainsto agreement with the Union." This condition should be modified to read"the date Respondent bargains to agreement with the Union on thesesubjects pertaining to the effects of the terminations in the DSO Departmentin April and June 1975."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively ingood faith with International Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America, UAW, as the exclusiverepresentative of all the employees in the appro-priate unit, defined below, for the purpose ofcollective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement. The appropriate unit is:All hourly paid production and maintenanceemployees at the East Jackson, Mississippi,plant, excluding office clericals, technicalemployees, professionals, guards and super-visors as defined in the Act.WE WILL NOT institute changes with respect tothe terms and conditions of employment of ouremployees in the appropriate bargaining unit,defined above, without prior consultation andbargaining with the aforesaid Union as theexclusive collective-bargaining representative.WE WILL rescind all unilateral changes in theterms and conditions of employment made afterMarch 21, 1975, in the SDO Department and350 ALLIS-CHALMERS CORP.make no further changes without consulting theaforesaid Union, but nothing herein shall beconstrued as requiring that we revoke any wageincreases or other benefits heretofore granted.WE WILL make whole the following employeesfor wages lost when we terminated them, for aperiod required by this Decision and WE WILLestablish a preferential hiring list for those whomwe cannot reemploy immediately.Tommy C. AdamsDaniel AllenJerry D. BurkesJames E. CarterJerry Wayne CooperAlfred DavisGeorge E. DavisFreddie EdwardsCharlie FosterPaul David FosterJack N. GardinerM. C. GaydenJoe N. HendersonBuddy HillardEdward JacksonJoseph Jackson, Sr.Clarence C. JamesJames M. JonesGeorge KellyJohnny L. KitchensL. L. LampkinJames Otis LeeRandy L. McCartyDonald G. MooreMark NeelyRobert Joe PierceCharles PowellRickey PowellRobert G. QuimbyTymon RankinWalter J. ReddOrnemus ReedWillie RobbinsBilly J. RunnelsPercy Robert SmithDanny SturgisThomas ThorntonJoe WalkerCory D. WilliamsHenry T. WilliamsJohn R. WilliamsV. A. WolvertonNorman A. WoodthorpeFloyd L. Young, Jr.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form, join,or assist the above-named Union, or any otherlabor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.ALLIS-CHALMERSCORPORATIONDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Anorder consolidating the above-numbered cases and a noticeof hearing were issued in this matter on September 28,1976. In the consolidated complaint it was alleged that theRespondent had violated Section 8(a)( 1) and (5) of the Act.An amendment to the complaint was issued on October 8,1976.' In its answer and amended answer, duly filed, theRespondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.2The hearing of these consolidated matters was held onJanuary 4 and 5, 1977, in Jackson, Mississippi. At thehearing all parties were represented. All were given fullopportunity to examine and cross-examine witnesses, andto file briefs. Oral argument was waived. At the close of thehearing the parties agreed upon an arrangement wherebycertain company records would be reviewed by the Gener-al Counsel with a view toward stipulating to a posthearingexhibit that would be offered in evidence. Counsel for theGeneral Counsel and for the Respondent prepared twoexhibits, numbered Joint Exhibits I and 2, and on April 14,1977, they were submitted to me along with a motion thatthey be received in evidence and made a part of the record.The Charging Party, although not a participant in thepreparation of these exhibits, voiced no objection to theirintroduction. The aforesaid motion is now granted, and thejoint exhibits are received in evidence.3On April 15, 1977, a brief was received from theRespondent, and on April 18, a brief was submitted by theGeneral Counsel. On May 4, 1977, the Respondentsubmitted a reply brief. On May 17, 1977, the GeneralCounsel filed a motion to strike the Respondent's replybrief. By order dated May 23, 1977, this motion wasdenied, and the General Counsel and the Charging Partywere given an opportunity to submit answering briefs.4OnJune 10, 1977, the General Counsel submitted a brief inresponse to the issues which the Company had raised in itsreply brief.Upon the entire record, including all the briefs ofcounsel, and from his observation of the witnesses, I makethe following:I The charge and amended charge in Case 15-CA-5732 were filed onJune 26, 1975. and March 25, 1976, respectively. The charge in Case IS-CA-6006 was filed on February 6,. 1976.2 On December 21, 1976, the Respondent filed a motion to dismisscertain allegations in the complaint on various grounds. By order, datedDecember 23, 1976, Administrative Law Judge Melvin J. Welles denied thismotion. This motion, subsequently renewed, was denied by the undersignedat the outset of the hearing. In its brief, the Respondent has asked that thisruling be reconsidered. Upon reconsideration, the motion is again denied.3 On January 14, 1977, the General Counsel submitted a motion toreopen the hearing for the purpose of taking additional evidence andtestimony with respect to the Respondent's economic defense. This motionwas never ruled on since the parties subsequently indicated that they werepreparing a joint stipulation which would obviate the need for any furtherheanng. Although the General Counsel never withdrew this motion, it isevident that with the receipt in evidence of the above-described jointexhibits, the aforesaid motion to reopen is now moot.4 Sec. 102.42 of the Board's rules (Rules and Regulations and Statementsof Procedure, National Labor Relations Board, Series 8, as amended) makesno provision for reply briefs. Neither does it prohibit them. Whether suchbriefs are to be permitted in a specific case appears to lie within thediscretion of the Administrative Law Judge. Presumptively, the ruling of thelatter must be made with due regard for that other section of the Ruleswhich places on the Administrative Law Judge the duty "to inquire fullyinto the facts." Sec. 102.35. Cf. Leatherwood Drilling Corpany, 180 NLRB893 (1970).351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, has approxi-mately 25 plants in the United States and Canada, andabout a dozen additional plants in other countries through-out the world. Only its plant in East Jackson, Mississippi, isinvolved in this proceeding. At the latter facility theRespondent is engaged in the manufacture of electricalequipment, particularly power circuit breakers for use inelectricity generating plants. In the year preceding issuanceof the complaint, a representative period, the Respondentsold and shipped goods valued in excess of $50,000 directlyto points located outside the State of Mississippi. Duringthe same period, it purchased goods and materials valuedin excess of $50,000 directly from out-of-State. Upon theforegoing facts, the Respondent concedes, it is now foundthat Allis-Chalmers Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and it is now found that theInternational Union, United Automobile, Aerospace &Agricultural Implement Workers of America, UAW (here-in Union or UAW), is a labor organization within themeaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent's East Jackson plant was relocated fromBoston, Massachusetts, in 1973. Almost immediately afteroperations began at the new location organizational effortscommenced among the employees. In March 1974, theInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC (herein IUE), filed a representa-tion petition in Case 15-RC-5364 seeking to represent aunit of the Company's hourly paid production and mainte-nance employees at the plant. Thereafter, the UAW andthe International Brotherhood of Electrical Workers,AFL-CIO-CLC (herein IBEW), intervened. After theparties entered into a Stipulation for Certification UponConsent Election, such an election was conducted on April25, 1974. Out of 174 ballots cast, none of the participatinglabor organizations received a majority. As a result, arunoff election was scheduled for May 16, 1974.In the runoff election, out of 180 ballots cast, 87 were forthe UAW, 91 ballots were against it, and 2 ballots werechallenged. Thereafter, the UAW filed timely objections toconduct affecting the results of the runoff election. After ahearing on these objections and the issuance by a hearingofficer of a report and recommendations, on February 7,1975, the Board directed that the runoff election be setaside and that a second runoff election be held.The latter election was held on March 21, 1975. Out ofapproximately 303 eligible voters, 299 ballots were cast.5 The facts as found in the preceding three paragraphs are as found inAllis-Chalmers Corporation, 224 NLRB 1199 (1976), a case involving theThere were 171 ballots for the UAW, 127 ballots against,and I challenged ballot. Thereafter the Company filedtimely objections to conduct affecting the results of thiselection. After an investigation, on August 25, 1975, theRegional Director issued a report wherein he overruled theCompany's objections. On December 30, 1975, the Boardaffirmed the Regional Director's recommendations, over-ruled the Respondent's objections, and certified the Union.Allis-Chalmers Corporation, Case 15-RC-5364.5As found in the representation proceeding cited above,and now found by me, the appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act, is as follows: All hourly paidproduction and maintenance employees at the East Jack-son plant, excluding all clericals, technical employees,professionals, guards and supervisors as defined in the Act.Further, on the basis of the certification issued by theBoard in the foregoing representation matter, it is nowfound that since March 21, 1975, the UAW has been therepresentative for the purposes of collective bargaining ofthe employees in the unit described above, and by virtue ofSection 9(a) of the Act has been the exclusive representa-tive of the employees in that unit.B. The Alleged Violations of Section 8(a)(5) and(I), Findings of Fact and Conclusions of Law withRespect TheretoIn a letter dated April 15, 1975, the UAW requested thatthe Respondent bargain with it as the duly designatedmajority representative for the appropriate unit. In awritten response dated April 18, 1975, John L. Platner,general manager for the Respondent, declined the Union'srequest for the stated reason that the Respondent's objec-tions to the election were still pending. In a letter datedJanuary 9, 1976, and after the Board had overruled theRespondent's objections to the election, InternationalRepresentative Gene Kenum renewed the Union's requestthat the Respondent meet and bargain with the Union. In aletter dated January 20, General Manager Platner againrefused to bargain.On or about April 4, 1975, the Respondent, withoutnotice to, or consultation with, the Union, terminated thefollowing employees in its SDO Department:Tommy C. AdamsAlfred DavisGeorge E. DavisFreddie EdwardsPaul David FosterM. C. GaydenBuddy HillardEdward JacksonJoseph Jackson, Jr.Clarence C. JamesGeorge KellyL. L. LampkinJames Otis LeeRandy L. McCartyMark NeelyRobert Joe PierceCharles PowellRickey PowellRobert G. QuimbyTymon RankinOrnemus ReedWillie E. RobbinsBilly J. RunnelsThomas ThorntonJoe WalkerCory D. WilliamsJohn R. Williamssame parties here involved, which is now pending on enforcement proceed-ings in the Court of Appeals for the Fifth Circuit.352 ALLIS-CHALMERS CORP.On or about June 20, 1975, the Respondent, withoutnotice to, or consultation with, the Union, terminated thefollowing employees in its SDO Department:Daniel AllenJerry D. BurkesJames E. CarterJerry Wayne CooperCharlie FosterJack N. GardnerJoe N. HendersonJames M. JonesJohnny L. KitchensDonald G. MooreWalter J. ReddPercy Robert SmithDanny SturgisHenry T. WilliamsV. A. WolvertonNorman A. WoodthorpeFloyd L. Young, Jr.6In July 1975 the Respondent closed the SDO Depart-ment and then, in September of that year, reopened it.Although it has hired a number of new employees for thatdepartment, at the time of the trial, it had rehired only fourof the above-named former employees, viz, Tymon Rankin,Walker J. Redd, Percy Robert Smith, and Henry T.Williams. Moreover, all of the last named were hired asnew employees and without any of the seniority rights orbenefits which they had acquired as the result of their prioremployment with the Respondent.On June 23, 1975, the Respondent unilaterally granted toall employees in the unit a 30-cent-an-hour across-the-board pay increase along with additional workmen'scompensation benefits. On February 2, 1976, the Respon-dent granted a 23-cent-per-hour across-the-board payincrease as well as a new sick leave program for the unitemployees.At the hearing the Respondent acknowledged that all ofthe foregoing actions, the terminations and the limitedrecalls, as well as the effectuation of the wage increases andthe other benefits, were taken by the Respondent withoutnotice to, or consultation with, the Union.It was also alleged that subsequent to the election ofMarch 21, 1975, the Respondent unilaterally initiated theenforcement of previously unenforced work rules. Insupport of this allegation the General Counsel presentedseveral witnesses who testified that about a week after theaforesaid election, Supervisor Jerry Pilgrim of the SDODepartment called all of the employees together andannounced that henceforth they would have to adhere to anumber of shop rules that previously had not beenenforced. According to the credible testimony of employeeWalter J. Redd, on this occasion Pilgrim told them thatfrom that time forward the employees would be required tocomply with each of the following rules: (1) stay withindepartmental yellow lines during worktime; (2) refrainfrom washing up in the restroom prior to any break period;(3) avoid going to the nurse's station for anything less thana serious emergency; (4) refrain from using the telephoneduring worktime without the explicit permission of their6 In the complaint the General Counsel also alleged the termination ofone Roy Lee Rogers, on June 20, 1975. In its amended answer theRespondent denied that Rogers was terminated or laid off. The GeneralCounsel presented no affirmative evidence to establish the contrary and didnot refer to this name in its brief. Consequently, it will be recommended thatthe allegations of the complaint as to Roy Lee Rogers be dismissed.T The quoted word is from Maxey's testimony.s See Interstate Circuit, Inc. v. United States, 306 U.S. 208, 226 (1939),where the Supreme Court stated: "The failure... to call as witnesses thosesupervisor; and (5) engage in no talking with one anothereven during periods of nonwork and after a job wascompleted. Redd, as well as employees Jerry Burkes, PercySmith, and Broward Sturgis III, credibly testified that rulessuch as the foregoing were never enforced prior to theelection, but that after Pilgrim's speech on the subject,compliance with all of them was required. Redd, Burkes,and Sturgis credibly testified as to instances during thepostelection period when each of them, or a coworker, wasorally warned or reprimanded for an infraction of one ofthe foregoing rules which in the preelection period hadbeen ignored.The Respondent denied that there had been any changein the enforcement of work rules after the election. John D.Maxey, the Respondent's supervisor of employment andsafety, testified as to the records of reprimands andwarnings which were on file in his office. However, nothingin his testimony established that the rules described in thepreceding paragraph had been enforced in the SDODepartment prior to the election. Even Maxey concededthat the fact that Supervisor Pilgrim called a specialmeeting of the employees in the SDO Department to tellthem about his forthcoming enforcement of the rules was"unusual." 7Notwithstanding Maxey's testimony about thecompany practices with respect to plant discipline ingeneral, the Respondent did not call Pilgrim as a witness,or offer any explanation for not calling him. Since Pilgrimwas the preeminent witness to establish the Respondent'scase in this connection, the fact that the Respondent didnot have Pilgrim take the stand may be construed to meanthat, had he done so, his testimony would have beendamaging to the Respondent's position.s In any event, andon the basis of the credible testimony of employees Redd,Percy, Sturgis, and Burkes, it is now found that subsequentto the election the Respondent initiated a program ofstrictly enforcing the work rules, enumerated above, in theSDO Department, and that this action was taken unilater-ally and without consultation with the Union.9Howard Equitz, director of employee relations for theRespondent, testified that all of the above-describedchanges in the employees' working conditions were basedupon objective business conditions. Thus, according toEquitz, the wage increases were given pursuant to wagesurveys which the Respondent conducted in the area andthe sick leave improvements were effectuated to keep theRespondent competitive with other companies, as well asbecause of employee demands for these changes whichwere voiced during the period in question. He did not,however, give any specific reason for the added workmen'scompensation benefits which the Respondent put intoeffect on June 23, 1975. Apart from Equitz' testimony, theRespondent offered no documentary evidence of wagesurveys or other studies which would tend to corroborateofficers who did have authority to act ... is itself persuasive that theirtestimony, if given, would have been unfavorable .... The production ofweak evidence when strong is available can lead only to the conclusion thatthe strong would have been adverse.... Silence then becomes evidence ofthe most convincing character."9 International Representative Gene Keenum credibly testified that theUAW was never notified that the Employer planned any change as to theenforcement of its work rules. The Respondent never denied this testimony.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe testimony of that witness. In view of the findings setforth above, it is now found that the Respondent had nocompelling economic reasons for unilaterally changing theworking conditions of the employees in the appropriateunit by the wage increases, the institution of sick leavebenefits, the improvement in its workmen's compensationprogram, and Supervisor Pilgrim's new policy of enforcingpreviously unenforced work rules in the postelectionperiod.l°Concluding FindingsThe General Counsel contends that the Respondent wasunder an obligation to bargain with the Union from thetime the latter won the election of March 21, 1975, whereasthe Respondent contends that it was under no such dutyduring the period when objections to the results of theelection remained unresolved.In Mike O'Connor Chevrolet-Buick-GMC Co., Inc., PatO'Connor Chevrolet-Buick-GMC Co., Inc., 209 NLRB 701(1974), the Board reaffirmed the principle that an employeris not free to make unilateral changes in the workingconditions of employees in the unit during the pendency ofpostelection challenges. There, the Board stated (209NLRB at 703):The Board has long held that, absent compellingeconomic considerations for doing so, an employer actsat its peril in making changes in terms and conditionsof employment during the period that objections to anelection are pending and the final determination hasnot yet been made. And where the final determinationon the objections results in the certification of arepresentative, the Board has held the employer to haveviolated Section 8(a)(5) and (1) for having made suchunilateral changes. [Footnotes omitted.]The Board has also held that it was "immaterial that whenthe Respondents acted unilaterally the Board had not yetcertified the Union, and the Union itself had not yetrequested the Respondents to bargain. After the electionthe Respondents knew that the Union had won the electionand represented a majority of their employees. They couldact unilaterally thereafter only at their peril." Laney &Duke Storage Warehouse Co., Inc., and Laney & DukeTerminal Warehouse Co., Inc., 151 NLRB 248, 266-267(1965), enfd. in relevant part 369 F.2d 859, 868-869 (C.A.5, 1966). See also: Keystone Casing Supply, Inc., 196 NLRB920, 927 (1972); Zelrich Company, 144 NLRB 1381, 1383(1963), enfd. 344 F.2d 1011 (C.A. 5, 1965); FlemingManufacturing Company, Inc., 119 NLRB 452, 464-465(1957). Consequently, and in view of the earlier finding thatthe Respondent had no compelling economic reason foreffecting unilateral changes in the working conditions ofemployees in the unit, it is now found that the Respondent10 In Allis-Chalmers Corporation. 224 NLRB (1976), the Board affirmed afinding by Administrative Law Judge Itkin, who heard that case, that theCompany's announcement on June 24, 1975, of a wage increase andimproved workmen's compensation benefits was motivated by economicconsiderations rather than by an antiunion purpose. In that case, however,neither the Administrative Law Judge nor the Board was called upon toconsider whether, under Sec. 8(aX5), the Respondent was free to take thisaction. Since that is the allegation now under consideration, it is my findingviolated Section 8(a)(5) of the Act: on about March 31,1975, when Supervisor Jerry Pilgrim commenced enforcingpreviously unenforced work rules in the SDO Department;and on or about June 23, 1975, when the Respondentgranted unit employees a 30-cent-an hour across-the-boardincrease in pay, along with additional workmen's compen-sation benefits.It is well established that once a union is certified by theBoard, the employer is no longer free to alter the workingconditions of the employees in the represented unit withoutfirst bargaining with the majority representative. OnJanuary 9, 1976, the Union renewed its request forbargaining conferences with the Respondent. Notwith-standing this request, on about February 2, the Respondentunilaterally granted employees in the appropriate unit a 23-cent-an-hour across-the-board increase in pay and imple-mented a new sick leave program for them. It is now foundthat by such conduct the Respondent violated Section8(a)(5) and (1) of the Act. Moreover, the Board has heldthat such unilateral actions are violative of the Act evenwhen they are made, as the Respondent contends here,pursuant to an established company policy and with noantiunion motive. Chatham Manufacturing Company, 172NLRB 1948, 1949 (1968).The Respondent acknowledges that it has refused torecognize or bargain with the Union because it proposed totest the validity of the Board's certification. While it ismanifest that the Respondent has this right, it is likewiseclear that in the meantime, if the certification is sustainedby a court of appeals, the Employer has been guilty of aviolation of Section 8(aX)(5) from the time of its initialrefusal to bargain with the Union. Nor does the pendencyof the proceedings to review the Board's certificationsuspend the Employer's duty to bargain with the majorityrepresentative of its employees. Section 10(g) of the Act, 29U.S.C.A. 160(g); N.LR.B. v. Winn-Dixie Stores, Inc., 361F.2d 512, 516 (C.A. 5, 1966), cert. denied 385 U.S. 935;Dixon Distributing Company, Inc., 211 NLRB 241, 244(1974); Corral Sportswear Company, 156 NLRB 436, 438-443 (1965).C. The Issues as to the Terminations and Recalls;Findings and Conclusions With Respect TheretoIn their brief, counsel for the General Counsel contendthat the terminations" of April 4 and June 20, 1975,admittedly unilateral, were discriminatorily motivated. TheRespondent denies these allegations and contends thatthese separations were dictated solely by economic consid-erations.Equitz, the Respondent's principal witness, testified thatthe terminations resulted from a decline in the demand forSDO power breakers which was precipitated by the 1973-74 recession in the housing industry. According to Equitz,the decline in customer orders became apparent in Januarythat, in view of the evidence introduced in the present case the Respondentoffered no compelling economic justification for ignoring the employees'majority representative and effectuating the changes in question unilateral-'i These separations were referred to at various times as "layoffs" and atother times as "terminations." On the basis of Equitz' testimony, however, itis clear that the latter term is more accurate and it will be used hereinafter.354 ALLIS-CHALMERS CORP.1975 and continued through the first 6 months of that year,falling off to the point that in the third quarter there wereno orders at all. Production was discontinued in July 1975and, according to Equitz, it was resumed later that year ononly a limited basis. At the time of this resumption in thelate summer and fall of 1975, as found earlier, theRespondent rehired four of the employees whom it hadterminated the preceding April and June.'2These werehired, however, only as new employees and without any ofthe benefits which had accrued to them prior to theirtermination the preceding spring. Equitz acknowledgedthat, in addition, to these former employees, the Respon-dent hired a number of new employees for work in theSDO Department who had had no experience with theCompany.The General Counsel contends that the data as to theorders on hand disclosed that after the first year of theplant's operations the number of orders declined almostcontinually until the first half of 1975 when the termina-tions occurred.13On the other hand, because of the largenumber of orders that were received immediately after theplant opened, the Respondent experienced no immediatedecrease in work volume. The General Counsel contendsthat in the period after both the first and second runoffelections the Respondent increased its production andreduced its backlog of orders. The statistics on the numberof SDO breakers manufactured and the backlog of ordersbear out this contention. 4It is, of course, evident from the tables set forth in thefootnotes that while the Respondent was experiencing adecline in customer orders, it increased its production ofSDO breakers. This inevitably reduced the backlog anddecreased the need for those employees who were engagedin the production of SDO breakers. The decline in thebacklog of orders started in June 1974 when it stood at 253and continued to fall until July 1975 when it dropped to 0.(See attached Appendix A, Table C.) During that periodthe production of SDO breakers rose from 42 per-monthfrom January through June 1974 to an average of 54 per-month from July through December 1974 and a monthlyaverage of 47 from January through June 1975. (Seeattached Appendix A, Table A.) This, of course, occurredwhile the objections to the runoff elections of May 1974and March 1975 were being investigated. On the basis ofthis data the General Counsel contends that the Respon-dent deliberately stepped up its production at a time whencustomer orders were falling off so that it could reduce itsbacklog and, thus, eliminate the need to keep the employ-ees who were involved in the production of SDO breakers.Finally, the General Counsel argues that by its terminationof the 44 employees whom the Respondent separated inApril and June 1975, it reduced both the total number ofemployees as well as the Union's margin of victory in theelection of March 1975, which had been only 44 votes.12 These were Tymon Rankin, Walter J. Redd, Percy R. Smith, andHenry T. Williams.13 The average number of SDO breakers ordered per month, by b-monthperiods was as follows:The General Counsel's argument is not entirely convinc-ing, for it is evident that the Respondent did, in fact,experience a decline in orders for SDO breakers. Thisinevitably led to a decrease in the volume of work for thedepartment manufacturing that equipment and dictatedsome reduction in the number of employees there. On theother hand, it is equally manifest that if the Respondenthad honored the Union's request for bargaining confer-ences, the terminations of April 4 and June 20 might havebeen avoided, at least to some extent, by resort to transfersand other alternatives. In addition, in the fall of 1975, whenthe Respondent resumed production, had it consulted withthe Union as the employee representative, it is unlikely thatit would have rehired only 4 of the 44 SDO employeeswhom it had terminated earlier that year. It is now foundthat although the Respondent may have had economicjustification for the layoff of a substantial number of theemployees in the SDO Department during the spring of1975, it clearly had a duty to bargain with the UAW as tothe effects of such layoffs on the unit employees and alsoon the manner and order in which those employees wouldbe recalled to duty when production was resumed. Trans-marine Navigation Corporation, and its Subsidiary, Interna-tional Terminals, Inc., 170 NLRB 389 (1968); Stanley OilCompany, Inc., 213 NLRB 219, 225 (1974); Interstate ToolCo., Inc., 177 NLRB 686, 687 (1969); but see: SunstrandHeat Transfer, Inc. v. N.LR.B., 538 F.2d 1257 (C.A. 7,1976). Accordingly, it is now found that the Respondenthad a statutory obligation to meet and bargain with theUnion as to both the terminations it effected in the SDODepartment on April 4 and June 20, 1975, and that it had afurther obligation to meet and bargain with the UAW as tothe manner in which it would recruit old and newemployees later in the year when it resumed production inthat department. In failing to do so, the Respondentviolated Section 8(aX5) and (1) of the Act.CONCLUSIONS OF LAW1. The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2. All hourly paid production and maintenance em-ployees at the Employer's East Jackson, Mississippi, plant,excluding office clericals, technical employees, profession-als, guards and supervisors as defined in Section 2(11) ofthe Act, constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.3. At all times material herein the Union has been theexclusive collective-bargaining representative of the Re-spondent's employees in the aforesaid unit within themeaning of Section 9(a) of the Act.4. By refusing, since March 21, 1975, to bargaincollectively in good faith with the Union as the exclusiveHonths 1973 1974 1975 1976Jan.-June 54 4O 12 28July-Dec. 49 36 14 28i4 See Appendix A, attached hereto.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of its employees in the aforesaid unit, byterminating 44 members of the above-described unitwithout reference to the Union, by recalling certain ofthose individuals only as new employees, and by engagingin other unilateral changes in the terms and conditions ofemployment the Respondent has engaged, and is engaging,in unfair labor practices within the meaning of Section8(a)(5) of the Act.5. By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, the Respondent has engaged, and is engaging,in unfair labor practices within the meaning of Section8(aX)(1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand that it take certain affirmative action designed toeffectuate the policies of the Act.In their brief, counsel for the General Counsel haveproposed that in the event it is found that the terminationswere justified, at least in part by economic considerations,the Respondent should be required to remedy the effectswhich stemmed from its unlawful refusal to bargain withthe Union over the effect of the termination of the 44 unitemployees it separated in the spring of 1975 and the failureto recall those employees upon the subsequent reopening ofthe SDO Department. There is merit to that position.Because of the Respondent's unlawful unilateral termina-tion of the employees in the SDO Department the strengthof the bargaining agent there has been largely dissipated.Consequently, in order to assure some measure of mean-ingful bargaining to the Union, the type of remedial orderadopted by the Board in Transmarine, supra, and relatedcases,15will be recommended here. Thus, the Respondentshould be ordered to bargain with the Union, upon request,and, in particular, it must bargain about the effects of theterminations in the SDO Department in April and June1975. Further, it will be recommended that the Respondentbe ordered to pay those employees who were terminatedduring the latter period16amounts at the rate of theirnormal wages when last in the Respondent's employ from 5days after the date of this Decision until the occurrence ofthe earliest of the following conditions: (I) the date theRespondent bargains to agreement with the Union; (2) abona fide impasse in bargaining; (3) the failure of theUnion to request bargaining within 5 days of this Decision,or to commence negotiations within 5 days of the Respon-dent's notice of its desire to bargain with the Union; or (4)the subsequent failure of the Union to bargain in goodfaith; but in no event shall the sum paid to any of theseis Walter Pape, Inc., 205 NLRB 719, 720-721 (1973); Summit ToolingCompany, et al., 195 NLRB 479, 480 (1972); Interstate Tool Co., Inc., 177NLRB 686, 687-688 (1969).16 The names of these employees are set forth in Appendix B, attachedhereto.1T In the event no exceptions are filed as provided by Sec. 102.46 of theemployees exceed the amount he would have earned aswages from the date of his termination to the time hesecured equivalent employment, or the date on which theRespondent shall have offered to bargain, which everoccurs sooner; provided, however, that in no event shallthis sum be less than these employees would have earnedfor a 2-week period at the rate of their normal wages whenlast in the Respondent's employ.Further, to effectuate the purposes of the Act, it will berecommended that, for all those employees not reinstatedto their former jobs in the SDO Department, the Respon-dent be ordered to establish a preferential hiring list,following the system of seniority, if any, used in theconduct of its business, and if the skills of the terminatedemployees are needed in any part of the Respondent'sfacilities, at that time the Respondent shall offer reinstate-ment to those employees. Summit Tooling Co., ibid,Thompson Transport Company, Inc., 165 NLRB 740, 747-748 (1967).In view of the nature and extent of the unfair laborpractices which the Respondent has committed, it is alsorecommended that the Respondent be ordered to ceaseand desist from interfering in any other manner with therights of its employees to enjoy the statutory guarantees ofself-organization.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended:ORDER17The Respondent, Allis-Chalmers Corporation, East Jack-son, Mississippi, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to bargain with InternationalUnion, United Automobile, Aerospace & AgriculturalImplement Workers of America, UAW, in the unit foundappropriate herein.(b) Unilaterally changing the terms and conditions ofemployment of its represented employees without bargain-ing with their representative.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain with the aforesaid Union, asthe exclusive representative of all employees in the appro-priate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement. The appropriateunit is:All hourly paid production and maintenance employ-ees at the East Jackson, Mississippi, plant, excludingRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.356 ALLIS-CHALMERS CORP.office clericals, technical employees, professionals,guards and supervisors as defined in the Act.(b) Rescind all unilateral changes in the terms andconditions of employment in the SDO Department madesince March 21, 1975, and make no further changeswithout consulting the aforesaid Union.(c) Make whole the employees in the SDO Departmentwho were terminated on April 4 and on June 20, 1975, inthe manner set forth in the section of this Decision entitled"The Remedy."(d) Preserve, and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records and reports, and all other records necessaryto analyze the amount of backpay due.(e) Post at its plant in East Jackson, Mississippi, copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by the Respondent'sauthorized representative, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'8 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX AThe average production and ship-rents of SDO breakers by 6-monthperiods is set forth below:Table AAverage Monthly SDO Production andShipments by 6-month PeriodsMonthsJan.-JuneJuly-Dec.1973251974 197542 4754 819762424The following table illustratesthe decline in tle backlog of SDOorders from the time plant went intooperation until the end of 1976:Table BBacklog of SnO Orders?MonthsJan .-JuneJuly-Dec.1975 197661 2923 25The monthly backlog statisticsare set forth below:Table CMonthly Backlog of SDO Orders" onthsJan.Feb.Mar.Apr.mayJun eJulyAug.Sept.Oct.Nov.Dec.197349881010310811412119741 46206252269273253239206188146132114197510679616431260093840541976482918243122222820103337APPENDIX BTable ISDO Employees terminatedApr. 4, 1975Tommy C. AdamsAlfred DavisGeorge E. DavisFreddie EdwardsPaul David FosterN. C. CaydenBuddy IlillardEdward JacksonJoseph Jackson, Jr.Clarence C. JamesCeorge KellyL. L. LampkinJames Otis LeeRandy L. 11cCartyMHark NeelyRobert Joe PierceCharles PowellRickey PowellRobert G. QuinbyTymon RankinOrnemus ReedWillie RobbinsBilly J. RunnelsThomas ThorntonJoe UalkerCory D. WilliamsJohn R. WilliamsTable IIsnO Employees te:Tin 9Af 1(Daniel AllenJerry ). BurkesJames E. CarterJerry Wayne CooperCharlie FosterJack I1. GardnerJoe N. HendersonJames Nl. JonesFloyd L.1973 1974-233106 171rminatedQ7tJonny L. KitchensDonald C. M-fooreWalter J. ReedPercy Robert SmithDanny SturgisHenry T. WilliamsV. A. WolvertonNorman A. WoodthorpeYoung, Jr.357